DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen H. Hall, and Eric Becnel on 03/24/21. The application has been amended as follows: 

With regards to clarifying the record with regards to the abstract:
(1) The abstract as filed on 09/22/18 is to be entered into the resulting patent.

With regards to clarifying the record with regards to the specification:
(2) ONLY the specification as submitted on 09/22/18 is to be entered into the resulting patent.
(3) The specification as submitted on 09/22/18 has been amended as follows:
	(4) Page 1, delete the following section from page 1, Lines 3-5:
		“Inventor:
				Name: Eric Dupont Becnel
				Location: Huntsville, AL”	
	(5) Page 4, Line 6, replace “3,4,5,6,7,8,9,” with --3, 4, 5, 6, 7, 8, 9,-- 

The claims as filed on 01/06/21 have been amended as follows:
(6) Claim 2, Line 13, replace “can” with --are configured to--
(7) Claim 5, Line 3, before “storage housing” add --the--
(8) Claim 7, Line 1, replace “comprising” with --comprising:--
(9) Claim 7, Line 2, replace “comprising” with --comprising:--
(10) Claim 7, Line 3, replace “housing” with --housing;--
(11) Claim 7, Line 4, replace “lid” with --lid;--
(12) Claim 7, Line 8, replace “comprising” with --comprising:--
(13) Claim 7, Line 11, replace “rotors” with --rotors;--
(14) Claim 12, Line 2, after “axis of” add --the--
(15) Claim 13, Line 6, after “axis of” add --the--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649